"

CQ®`IO)O'|~BO~)N-\

NNNNNNNN|\)_\_\_\_\_\_;_\_\_\_;
®\lC)O'|-§UN-\O(Q®`ICDUTAO)N-¥O

UN|TED STATES DlSTRlCT COURT

 

 

 

 

 

 

 

 

 

DlSTRlCT OF NEVADA
ANTHONY ZANlORA. Case No. 3:18-cv-00483-MMD-CBC
P|ail’itif'f z ORDER
V ` FiLED ' ' _;_'_ REcEiveo
° __ENrERED ,__ seizon oil
JAMES DZURENDA et al., COU.*.‘SEUPART!ES OF RECORD
Defendants Nov _ 3 2313
ci.ERi< us oisTRici couRT
" D'SCUSS'ON . oiSTRicT 0.= NEvADA

on october 11, 2018, Piaimifi, a prisoner in thiEIimpnve-Nevadaeep%§lg£rt

of Corrections (“NDOC"), submitted a civil rights complaint under 42 U.S.C. § 1983 and
filed an application to proceed in forma pauperis. (ECF Nos. 1, 1-1). On October 16,
2018, this Court issued an order denying the application as incomplete and directed
P|aintiff to file a fully complete application to proceed in forma pauperis or pay the full
filing fee within 30 days from the date of that order. (ECF No. 3). P|aintiff subsequently
hled an application to proceed in forma pauperis and a properly executed financial
certificate. (ECF No. 4). Plaintiff did not file an inmate account statement As such, this
application is also incomplete.

Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, P|aintiff must complete an
application to proceed in forma pauperis and attach both an inmate account statement
for the past six months and a properly executed financial certihcate. P|aintiff has not
submitted an inmate account statement (See ECF No. 4). The Court will retain Plaintiff’s
civil rights complaint (ECF No. 1-1), but will not file it until the matter of the payment of
the filing fee is resolved. Plaintiff will be granted one final opportunity to cure the
deficiencies of his application to proceed in forma pauperis by filing an inmate account
statement, or in the alternative, pay the full filing fee for this action. lf Plaintiff fails to file
an inmate account statement, the Court will dismiss the case in its entirety, without

prejudice, to file a new case when Plaintiff is able to acquire the necessary documents to

 

(D®`IC>U'|AOQN-¥

NNNNNNNNN_A_\_\_\_\_;_\_;_\_\
Q\IC)(B~PO)N-\O(Dm`lo'>(!'l-l>())l\)-\O

 

file a complete application to proceed in forma pauperis.
ll. CONCLUS|ON

For the foregoing reasons, lT lS ORDERED that the Clerk of the Court WlLL SEND
Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
as the document entitled information and instructions for Hling an in forma pauperis
application.

lT |S FURTHER ORDERED that within thirty (30) days from the date of this order,
Plaintiff will either: (1) file an inmate account statement in compliance with 28 U.S.C. §
1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
fee and the $50 administrative fee).

lT |S FURTHER ORDERED that, if Plaintiff fails to timely file an inmate account
statement, the Court will dismiss the case, without prejudice, for Plaintiff to file a new case
when he is able to acquire the necessary documents to file a complete application to

proceed in forma pauperis.

DATED THis (L’day of November

 
 

 

